Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 1 of 14 PageID# 974



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION


     Trans-Radial Solutions, LLC
                                   Plaintiffs,

                          v.
                                                          Case No. 2:18-cv-00656-RGD-RJK
     Burlington Medical, LLC, Mr. John Williams,
     Fox Three Partners, LLC, and Phillips Safety
     Products, Inc.
                                   Defendants.


                DEFENDANTS’ ANSWER TO THE REMAINING UNANSWERED
                        COUNTS IN PLAINTIFF’S COMPLAINT

           Defendants Burlington Medical, LLC (“Burlington”), John Williams (“Mr. Williams”),

 Fox-3 Partners, LLC D/B/A Fox Three Partners (“Fox Three”), and Phillips Safety Products, Inc.

 (“Phillips”) (collectively, “Defendants”), by and through undersigned counsel, deny the

 allegations set forth in the remaining counts of the Complaint filed by Plaintiff Trans-Radial

 Solutions, LLC (“Plaintiff” or “Trans-Radial”)1 and answer each of the Counts applicable to

 them as follows:

                                    NATURE OF THE ACTION

           1.     Paragraph One states a legal conclusion as to which no response is required.

           2.     Paragraph Two states a legal conclusion as to which no response is required.

           3.     Paragraph Three states a legal conclusion as to which no response is required.

           4.     Paragraph Four states a legal conclusion as to which no response is required.



 1
  Defendants Burlington and Phillips have already answered Counts I through III of the
 Complaint (ECF No. 38) and the Court has now dismissed Counts V, IX, and XIII of the
 Complaint as to all Defendants (ECF No. 58).
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 2 of 14 PageID# 975



           5.    Paragraph Five states a legal conclusion as to which no response is required.

           6.    Defendants admit that the Plaintiff seeks injunctive relief as well as damages.

                                          THE PARTIES

           7.    Admitted.

           8.    Admitted.

           9.    Defendants admit that John Williams was Burlington’s CEO during the time

 period discussed in the Complaint, otherwise denied.

           10.   Denied.

           11.   Defendants admit that Phillips is a New Jersey company having a place of

 business located at 123 Lincoln Blvd., Middlesex, New Jersey, otherwise denied.

                                  JURISDICTION AND VENUE

           12.   Paragraph Twelve states a legal conclusion to which no response is required.

           13.   Paragraph Thirteen states a legal conclusion to which no response is required.

           14.   Defendants admit that Burlington is a Virginia corporation that conducts business

 in Virginia, and Defendants admit that Phillips has supplied products to Burlington, otherwise

 denied.

           15.   Paragraph Fifteen states a legal conclusion as to which no response is required.

                                   FACTUAL BACKGROUND

           16.   Defendants repeat their answers to the allegations set forth in the preceding

 paragraphs.

           17.   Defendants admit that radiation exposure has a negative health impact on people,

 and that it is important to reduce radiation exposure using well-known materials like lead




                                                  2
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 3 of 14 PageID# 976



 shielding. Defendants lack knowledge or information sufficient to form a belief as to the truth or

 falsity of the remaining allegations in Paragraph Seventeen and therefore deny them.

           18.   Defendants lack knowledge or information sufficient to form a belief as to the

 truth or falsity of the allegations in Paragraph Eighteen and therefore deny them.

           19.   Defendants lack knowledge or information sufficient to form a belief as to the

 truth or falsity of the allegations in Paragraph Nineteen and therefore deny them.

           20.   Defendants admit that Exhibit A to the Complaint is a copy of U.S. Patent No.

 9,795,346 (“the ‘346 patent”), which speaks for itself, otherwise denied.

           21.   Defendants admit that Exhibit A to the Complaint is a copy of the ‘346 patent,

 which speaks for itself, otherwise denied.

           22.   Defendants lack knowledge or information sufficient to form a belief as to the

 truth or falsity of the allegations in Paragraph Twenty-Two and therefore deny them.

           23.   Defendants admit that Exhibit B to the Complaint is a copy of the ‘031

 registration statement, which speaks for itself, otherwise denied.

           24.   Defendants lack knowledge or information sufficient to form a belief as to the

 truth or falsity of the allegations in Paragraph Twenty-Four and therefore deny them.

           25.   Denied.

           26.   Denied.

           27.   Denied.

           28.   Denied.

           29.   Defendants admit that Burlington Medical Supplies, Inc. (hereinafter “BMSI”)

 entered into a distribution agreement with Plaintiff on or about October 15, 2014, otherwise

 denied.



                                                  3
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 4 of 14 PageID# 977



        30.     Denied.

        31.     Denied.

        32.     Defendants admit that Burlington communicated with Trans-Radial regarding

 Trans-Radial products and used product samples provided by Trans-Radial to help sell Trans-

 Radial products, otherwise denied.

        33.     Denied.

        34.     Denied.

        35.     Admitted.

        36.     Admitted.

        37.     Admitted.

        38.     Defendants admit that Exhibit C to the Complaint is a Fox Three press release,

 otherwise denied.

        39.     Defendants admit that Mr. Williams was Burlington’s CEO during the relevant

 time period, and admit that Burlington worked with the Plaintiff to sell Plaintiff’s products to

 hospitals and other medical facilities, otherwise denied.

        40.     Denied.

        41.     Denied.

        42.     Denied.

        43.     Denied.

        44.     Defendants admit that counsel for the Plaintiff sent a letter dated September 20,

 2016 to Burlington, asserting Burlington was improperly using photographs from Plaintiff’s

 website, otherwise denied.

        45.     Denied.



                                                  4
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 5 of 14 PageID# 978



        46.     Paragraph Forty-Six states legal conclusions as to which no response is required

 and is otherwise denied.

        47.     Defendants admit that counsel for the Plaintiff contacted Burlington in September

 2016, asserting Burlington was improperly using photographs from Plaintiff’s website and had

 breached the distribution agreement between BMSI and Trans-Radial, and that counsel for

 Burlington replied to that letter in part by explaining that BMSI was not the same entity as

 Defendant Burlington, otherwise denied.

        48.     Burlington admits that it continued to sell the Plaintiff’s products into 2018,

 otherwise denied.

        49.     Denied.

        50.     Defendants admit that Trans-Radial sent a letter to Fox Three in August 2018,

 otherwise denied.

        51.     Denied.

        52.     Denied.

        53.     Paragraph Fifty-Three states legal conclusions to which no response is required,

 otherwise denied.

        54.     Defendants lack knowledge or information sufficient to form a belief as to the

 truth or falsity of the allegations in Paragraph Fifty-Four and therefore deny them.

        55.     Paragraph Fifty-Five characterizes a photograph, which speaks for itself,

 otherwise denied.

        56.     Paragraph Fifty-Six characterizes the ‘346 patent, which speaks for itself,

 otherwise denied.




                                                  5
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 6 of 14 PageID# 979



           57.   Paragraph Fifty-Seven characterizes the ‘346 patent, which speaks for itself,

 otherwise denied.

           58.   Admitted.

           59.   Denied.

           60.   Defendants admit that Phillips manufactured and sold an IV mounted barrier,

 otherwise denied.

           61.   Defendants admit that Paragraph Sixty-One compares a photograph taken from

 Phillips’ website to a photograph shown on the Trans-Radial website, otherwise denied.

           62.   Denied.

           63.   Denied.

           64.   Paragraph Sixty-Four states legal conclusions to which no response is required,

 otherwise denied.

           65.   Paragraph Sixty-Five states legal conclusions to which no response is required,

 otherwise denied.

           66.   Paragraph Sixty-Six characterizes a photograph, which speaks for itself, otherwise

 denied.

           67.   Paragraph Sixty-Seven characterizes the ‘346 patent, which speaks for itself,

 otherwise denied.

           68.   Denied.

           69.   Denied.

           70.   Denied.

           71.   Denied.

           72.   Denied.



                                                  6
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 7 of 14 PageID# 980



          73.    Paragraph Seventy-Three states legal conclusions to which no response is

 required.2

                                COUNT IV
     UNFAIR COMPETITION, FALSE ADVERTISING AND FALSE DESIGNATION OF
                   ORIGIN PURSUANT TO 15 U.S.C. § 1125(a)

          113.   Defendants repeat their answers to the allegations set forth in the preceding

 paragraphs.

          114.   Paragraph 114 states legal conclusions to which no response is required, and is

 otherwise denied.

          115.   Denied.

          116.   Denied.

          117.   Denied.

          118.   Denied.

          119.   Denied.

          120.   Denied.

          121.   Denied.

          122.   Paragraph 122 states legal conclusions to which no response is required,

 otherwise denied.

          123.   Denied.

          124.   Paragraph One-Twenty-Four states legal conclusions to which no response is

 required, otherwise denied.3




 2
  Defendants Burlington and Phillips have already answered Counts I through III of the
 Complaint. See ECF No. 38.
 3
     Count V has now been dismissed. See ECF No. 58 at 15-17.
                                                  7
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 8 of 14 PageID# 981



                                      COUNT VI
                                COMMON LAW PASSING OFF

        136.    Defendants repeat their answers to the allegations set forth in the preceding

 paragraphs.

        137.    Denied.

        138.    Denied.

        139.    Denied.

        140.    Denied.

        141.    Denied.

        142.    Denied.

        143.    Paragraph 143 states a legal conclusion to which no response is required.

        144.    Denied.

        145.    Denied.

                            COUNT VII
  TORTIOUS INTERFERENCE WITH PROSPECTIVE CONTRACTUAL RELATIONS

        146.    Defendants repeat their answers to the allegations set forth in the preceding

 paragraphs.

        147.    Paragraph 147 states a legal conclusion to which no response is

 required.

        148.    Denied.

        149.    Defendants lack knowledge or information sufficient to form a belief as to the

 truth or falsity of the allegations in Paragraph 149 and therefore deny them.

        150.    Denied.

        151.    Denied.



                                                  8
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 9 of 14 PageID# 982



                                            COUNT VIII
                                           CONVERSION

          152.    Defendants Burlington and Mr. Williams repeat their answers to the allegations

 set forth in the preceding paragraphs.4

          153.    Denied.

          154.    Denied.

          155.    Denied.

          156.    Denied.

          157.    Denied. 5

                                          COUNT X
                                     BREACH OF CONTRACT

          163.    Defendant Burlington6 repeats its answers to the allegations set forth in the

 preceding paragraphs.

          164.    Denied.

          165.    Paragraph 165 states a legal conclusion to which no response is required, and is

 otherwise denied.

          166.    Defendant Burlington admits that TRS sent a letter dated April 13, 2017 stating it

 was terminating the contract at issue, otherwise denied.

          167.    Paragraph 167 states a legal conclusion to which no response is required, and the

 Court has also now found that Count X fails to state a viable alternative claim for breach of an

 implied contract.


 4
     Defendants Phillips and Fox Three are not named in Count VIII.
 5
     Count IX has been dismissed. See ECF No. 58 at 23.
 6
   Count X was dismissed with respect to Defendant Williams, leaving Defendant Burlington as
 the only remaining Defendant for Count X. See ECF No. 58 at 24-26.

                                                    9
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 10 of 14 PageID# 983



          168.    Denied.

          169.    Denied.

          170.    Paragraph 170 states a legal conclusion to which no response is required, and is

 otherwise denied.

                                            COUNT XI
                                           CONSPIRACY

          171.    Defendants repeat their answers to the allegations set forth in the preceding

 paragraphs.

          172.    Paragraph 172 states a legal conclusion to which no response is required.

          173.    Denied.

          174.    Denied.

          175.    Denied.

          176.    Denied.

                                COUNT XII
        MISAPPROPRIATION OF TRADE SECRETS PURSUANT TO 18 U.S.C. § 1836

          177.    Defendants Burlington, Fox Three, and Mr. Williams repeat their answers to the

 allegations set forth in the preceding paragraphs.7

          178.    Denied.

          179.    Denied.

          180.    Denied.

          181.    Burlington admits that in 2017 McLaren Bay Regional Medical Center ordered

 two IV Mounted Barriers from Burlington at a price of $775.00 per barrier, otherwise denied.

          182.    Denied.



 7
     Defendant Phillips is not named in Count XII.
                                                   10
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 11 of 14 PageID# 984



          183.   Defendants admit that TRS sent a letter dated April 13, 2017 stating TRS was

 terminating its distribution agreement with BMSI, otherwise denied.

          184.   Denied.

          185.   Paragraph 185 characterizes documents which speak for themselves, and is

 otherwise denied.

          186.   Denied.

          187.   Denied.

          188.   Paragraph 188 states a legal conclusion to which no response is required, and is

 otherwise denied.

          189.   Paragraph 189 states a legal conclusion to which no response is required, and is

 otherwise denied.

          190.   Denied.

          191.   Denied.

          192.   Denied.

          193.   Denied.8


          The Defendants further deny all allegations and claims that they have not expressly

 admitted herein, including any material in headings, subheadings, footnotes, and introductory

 paragraphs. The Defendants have answered the allegations above to the best of their ability and

 knowledge at this time and reserve the right to amend or supplement this answer as well as the

 affirmative defenses listed below.




 8
     Count XIII—Negligence—has also been dismissed. See ECF No. 58 at 32-33.
                                                 11
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 12 of 14 PageID# 985



                                   AFFIRMATIVE DEFENSES

        By alleging the Affirmative Defenses set forth below, the Defendants do not agree or

 concede that they bear the burden of proof or the burden of persuasion on these issues. For their

 Affirmative Defenses to Counts Four through Thirteen of the Complaint, the Defendants state:

                                FIRST AFFIRMATIVE DEFENSE
                               (Waiver, Acquiescence, and Estoppel)

        Plaintiff’s claims are barred by the doctrines of waiver, acquiescence, and estoppel.

                               SECOND AFFIRMATIVE DEFENSE
                                    (Statute of Limitation)

        Plaintiff’s claims are barred by the applicable statues of limitations.

                                THIRD AFFIRMATIVE DEFENSE
                                          (Laches)

        Plaintiff’s claims are barred, in whole or in part, under the doctrine of laches.

                               FOURTH AFFIRMATIVE DEFENSE
                                     (Failure to Mitigate)

        Plaintiff’s claims are barred, in whole or in part, because of the Plaintiff’s failure to

 mitigate any damages that might otherwise be found to exist.

                                FIFTH AFFIRMATIVE DEFENSES
                                      (Additional Defenses)

        The Defendants reserve the right to assert additional defenses based on information

 learned or obtained at a subsequent date, and explicitly incorporate as if set forth herein all

 affirmative defenses that may now exist or in the future may be available.


        WHEREFORE, in addition to the relief set forth in the Answer and Counterclaim filed

 by Defendants Burlington and Phillips on June 27, 2019 (ECF No. 38), the Defendants ask that

 judgment be entered against the Plaintiff and in the favor of the Defendants on all remaining



                                                  12
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 13 of 14 PageID# 986



 counts of the Complaint, and award the Defendants their costs and attorney’s fees incurred in this

 action, as well as any other relief as the Court deems just and proper.



 Dated: August 19, 2019                                Respectfully submitted,

                                                       /s/ Rebecca S. LeGrand
                                                       Rebecca S. LeGrand (VSB No. 89859)
                                                       LEGRAND LAW PLLC
                                                       1775 Eye Street NW, Suite 1150
                                                       Washington, DC 20006
                                                       Tel: (202) 587-5725
                                                       rebecca@legrandpllc.com

                                                       Counsel for Defendants Burlington Medical,
                                                       LLC, Fox-3 Partners, LLC and Phillips
                                                       Safety Products, Inc.


                                                       /s/ David B. Ashe
                                                       David B. Ashe (VSB No. 41259)
                                                       Alperin Law, PLLC
                                                       500 Viking Drive, Suite 202
                                                       Virginia Beach, VA 23452
                                                       Tel: (757) 490-3500
                                                       david.ashe@alperinlaw.com

                                                       Counsel for Defendant John Williams




                                                 13
Case 2:18-cv-00656-RAJ-DEM Document 62 Filed 08/19/19 Page 14 of 14 PageID# 987



                                     CERTIFICATE OF SERVICE

        I certify that on August 19, 2019, a copy of the foregoing was served by electronically

 filing a copy with the clerk of the court using the ECF filing system which automatically notifies

 all registered counsel of record.


                                                      /s/ Rebecca S. LeGrand
                                                      Rebecca S. LeGrand (VSB No. 89859)
                                                      LEGRAND LAW PLLC
                                                      1775 Eye Street NW, Suite 1150
                                                      Washington, DC 20006
                                                      Tel: (202) 587-5725
                                                      rebecca@legrandpllc.com




                                                 14
